Citation Nr: 1532486	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to asbestos.

2.  Entitlement to a pulmonary disability, to include asbestosis and mesothelioma, claimed as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from august 1965 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was scheduled for a videoconference hearing in May 2015.  In March 2015, he withdrew his request.

The Board notes that the Veteran initially filed a claim for service connection for mesothelioma.  He then argued he may have asbestosis.  The record reflects that he has pleural plaques.  The Board finds the Veteran is claiming service connection for a pulmonary disability as due to exposure to asbestos.  Therefore, the issue has been recharacterized in the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran seeks service connection for a pulmonary disability and diabetes mellitus, both to include as due to asbestos exposure.  It is noted asbestos exposure has been conceded by the RO.

In regards to the pulmonary disability, the most recent treatment records associated with the claim file, of April 2013, note that the Veteran recently underwent a partial nephrectomy.  Moreover the records reflect he had significant asbestos exposure; had stable calcified and non-calcified pleural plaques; and official report on the chest x-rays was still pending; and, he was to be followed up by the primary care physician.  

Considering the above, the Board finds that there may be outstanding relevant treatment records which need to be obtained.  Records currently do not show any development of a pulmonary disease; however, the record is missing over two years of follow-up treatment during which the Veteran may have developed a pulmonary disease.  Moreover, the records do not contain the official chest x-ray readings of April 2013.  Finally, the records show that Veteran underwent a surgery in November 2012 however, aside from the April 2013 report, the most recent treatment records associated with the claim file are from February 2011.  Accordingly, on remand, all relevant treatment records since February 2011 should be obtained.

Regarding the diabetes mellitus, the Veteran has argued that it is due to his asbestos exposure.  He has not been provided a VA examination to assess the etiology of his diabetes and the contended theories of entitlement.  On remand, he must be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:
 
1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his pulmonary disorder(s) diabetes mellitus type II.  Thereafter, if authorized, request any identified private, and obtain all VA treatment records dated from February 2012 to the present. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination by an appropriate medical professional so as to determine the nature and etiology of the Veteran's diabetes mellitus.  Provide access to the electronic claims file to the examiner and request that the examiner review the file and note the review in an examination report. 

Thereafter, the examiner should address the following inquiry: 

Is it at least as likely as not that the Veteran's diabetes is related to any aspect of service, including his exposure to asbestos?  In offering such opinion, the examiner should consider the RO has conceded exposure to asbestos. 

A complete rationale for any opinions provided is required. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




